Per Curiam :
Wé do not regard this action as being one for the distribution of the fund, but to compel the old trustee to pay over to the new one the fund to which the latter is entitled. We think that in such an action it is not proper that the judgment should go further than to-allow statutory costs to any of the parties or the attorneys. Whatever charge the attorneys or counsel for the plaintiff may have for their legal services rendered for the benefit of the fund, the payment of such allowance must be obtained by an application to the court in a proceeding directly instituted for that purpose, or by agreement with the trustee. In case the latter course is taken, the propriety of the amount paid, of course, will be subject to review in the matter of the administration of this trust.
Motion for reargument denied.